Case 1:19-cr-00148-TJM Document 26 Filed 05/13/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA ) Criminal No. 1:19-CR-148 (TJM)
)
v. ) Information
)
SAUL PACHECO, ) Violation: 21 U.S.C. §§ 846, 841(a)(1),
) 841(b){1)(B)
) [Conspiracy to Possess with
) Intent to Distribute and to
) Distribute a Controlled
) Substance]
)
)
)
) 1 Count
)
Defendant. ) County of Offense: Columbia

THE UNITED STATES ATTORNEY CHARGES:
COUNT 1
[Conspiracy to Possess with Intent to Distribute and
to Distribute a Controlled Substance (Heroin)]

Between on or about April 1, 2017 and March 22, 2018, in Columbia County in the
Northern District of New York, and elsewhere, the defendant, SAUL PACHECO, conspired to
knowingly and intentionally possess with intent to distribute and to distribute a controlled
substance, in violation of Title 21, United States Code, Sections 846 and 841(a)(1). That violation

involved 100 grams or more of a mixture and substance containing a detectable amount of heroin,

a Schedule I controlled substance, in violation of Title 21, United States Code, Section

841(b)(1)(B).
Case 1:19-cr-00148-TJM

Dated: May 13, 2019

Document 26 Filed 05/13/19 Page 2 of 2

GRANT C. JAQUITH
United States Attorney

» <7 ZACKS OD

“Michael Barnett
Assistant United States Attorney
Bar Roll No. 519140
